IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                         STATE V. KOCH


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                  ISAAC D. KOCH, APPELLANT.


                           Filed September 13, 2022.    No. A-22-084.


        Appeal from the District Court for Platte County, ROBERT R. STEINKE, Judge, on appeal
thereto from the County Court for Platte County, FRANK J. SKORUPA, Judge. Judgment of District
Court affirmed.
       Isaac D. Koch, pro se.
       Douglas J. Peterson, Attorney General, and Matthew Lewis for appellee.


       PIRTLE, Chief Judge, and BISHOP and WELCH, Judges.
       WELCH, Judge.
                                       INTRODUCTION
        Isaac D. Koch appeals from Platte County District Court’s affirmance of his plea-based
conviction in the Platte County Court for attempted violation of a domestic abuse protection order,
a Class II misdemeanor. He argues that the district court erred in refusing to grant a waiver or
extension of time to file a statement of errors and in not finding plain error by the county court
relating to his conviction and sentence. For the reasons stated herein, we affirm.
                                   STATEMENT OF FACTS
       In April 2021, Koch was charged in the Platte County Court with violation of a domestic
abuse protection order, a Class I misdemeanor. See Neb. Rev. Stat. § 42-924(4) (Cum. Supp.
2020). Pursuant to a plea agreement, Koch pled no contest to a reduced charge of attempted



                                               -1-
violation of a domestic abuse protection order. See Neb. Rev. Stat. § 28-201 (Reissue 2016)
(criminal attempt). Additionally, pursuant to the plea agreement, the State dismissed a separate
felony charge pending against Koch in the district court and agreed to recommend probation at
sentencing. In support of the factual basis to support Koch’s plea, the county court took notice of
the probable cause affidavit which provided that, on January 12, 2021, officers were dispatched to
a specific address located in Platte County in response to a witness report that he “had observed a
male . . . in the basement and also secured a shotgun from the residence.” Officers contacted the
witness who had been invited into the residence by the victim and her two children. The witness
stated that, while the victim was giving him a tour of the residence, he received a text from Koch
stating that Koch “was being held hostage by [his wife (the victim)] and was tied [downstairs] in
the basement.” Upon going to the basement, the witness observed Koch sitting in a chair “tied up
[with] duct tape around his mouth.” The witness instructed the victim and the children to leave the
residence, called 911, and secured a shotgun which he found “placed by the side door near the
living room.” When officers arrived at the residence and announced themselves, they heard “a
muffled voice coming from the basement.” Upon entering the basement, officers observed Koch
“sitting in a chair facing away from the basement stairs” with “a yellow cord wrapped around his
knees and left wrist” and duct tape over his mouth, which officers removed. Officers also observed
a cell phone resting in Koch’s lap. When asked who had tied him up, Koch admitted that “he had
done this to himself because he wanted to show [the victim] . . . how he was feeling about the
protection order and not [being] able to [see] his children.” Koch also admitted that he had been at
the residence “all day” and that the shotgun was for the victim “because she need[ed] something
to protect herself and the children.” The witness and the victim were initially unaware that Koch
was in the basement of the residence and did not see Koch’s vehicle parked on the property because
Koch had parked the vehicle “behind an old barn away from the house.” Koch admitted being
aware that he was in violation of the protection order in favor of the victim and two children.
        After accepting Koch’s plea, the court ordered a presentence investigation report and
mental health evaluation. Koch did not complete the mental health evaluation prior to sentencing
as ordered. Additionally, prior to sentencing, Koch’s counsel filed a motion to withdraw at Koch’s
request. Thereafter, Koch, appearing pro se, filed a motion to withdraw his plea, which motion
was denied. At the sentencing on September 29, 2021, the county court stated:
        Considering the nature of the charges and considering the absurdity of the way that you
        violated the protection order by tying yourself up in the basement of your wife’s home with
        a gag and telling at least [the witness], according to the police report --
                  ....
                  . . . [A]ccording to the police report contained in the presentence investigation that
        you had received -- that [the witness] said that he received . . . a text stating that [Koch]
        was being held hostage by [the victim] and he was tied . . . downstairs in the basement and
        to come and get [Koch], and the fact that you yourself as indicated that it was an attempt
        to communicate with [the victim] under the strangest way that I have ever heard of in my
        life, . . . the fact that there was a gun involved and at least you indicate . . . was provided
        for -- and I admit that you didn’t have the gun with you at the time, that it was left in the
        house somewhere else, based on those circumstances the court finds that you are sentenced
        to a term of 60 days in the Platte County Jail.


                                                 -2-
        On October 27, 2021, Koch filed a pro se notice of his intent to proceed with an appeal to
the Platte County District Court along with a motion to proceed in forma pauperis. In support of
his motion, Koch filed a poverty affidavit wherein he asserted his claims on appeal would include
        (a) impossibility of attempting to violate a protection order[;] (b) that effectively awarding
        one year of custody is not issued in compliance with [Neb. Rev. Stat.] § 42-924[;] (c) an
        injunction presuming the power, for the state, to proscribe all speech and peaceful
        assembly, even against just one person, is unconstitutional and therefore, transparently
        invalid[;] (d) political speech, that being my self-restraint, is protected speech[;] (e) the
        court erred by selecting a few . . . filings, based on content, as impermissible . . . under a
        transparently invalid injunction, when imposing the sentence[;] (f) my plea was not
        knowingly and voluntarily entered[;] and (g) assistance of my counsel was effectively
        deficient.

        Although he included allegations of error in the poverty affidavit, Koch did not file a
separate statement of errors in the district court as required by county court and district court rules.
See Neb. Ct. R. §§ 6-1452(A)(6) (uniform county court rules) and 6-1518(B) (uniform district
court rules). As a result, the district court reviewed Koch’s appeal for plain error and, finding none,
affirmed Koch’s conviction and sentence. Koch then filed a motion to reconsider requesting the
court excuse his lack of compliance with court rules as he was not represented by counsel and had
substantially complied with the rules and alleged county court errors. The district court overruled
his motion to reconsider. Koch has now appealed to this court.
                                   ASSIGNMENTS OF ERROR
         On appeal, Koch assigns as error that the district court erred in declining to extend his time
to file a statement of errors and in reviewing his appeal for plain error only.
         In his brief, Koch argues the following additional allegations of error: (1) “Is the Charge a
Crime, One Specific?;” (2) “Does the Evidence Support a Conviction?” including subparts under
which he argues that (a) the factual basis did not support his conviction, (b) he did not take a
substantial step in committing the crime, (c) the injunction against him was unenforceable, and (d)
the protection order prohibiting all contact and communication was an improper criminalization
of his speech; and (3) “Can the Plea be Withdrawn?” under which he argues (a) his plea was not
understandingly or knowingly made, and (b) the court did not have time to examine his complaint
regarding his minor child, that the separate felony charged dismissed in exchange for his plea was
an “improper escalation of an admittedly incomplete stalking offense into an aggravated stalking
offense,” allowing withdrawal of his plea would not create additional expense for the county, and
that his no contest plea permitted him to evade certain consequences. Koch failed to assign as error
any of these arguments. An appellate court does not consider errors which are argued by not
assigned. State v. Nielsen, 301 Neb. 88, 917 N.W.2d 159 (2018). Accordingly, we decline to
consider the errors that were argued but not assigned as error. See State v. Dixon, 306 Neb. 853,
947 N.W.2d 563 (2020) (to be considered by appellate court, alleged error must be both
specifically assigned and specifically argued in brief of party asserting error).
         Further, these issues were not reviewed by the district court which dismissed the matter for
failure to file a statement of errors following a plan error review. See Miller v. Brunswick, 253


                                                 -3-
Neb. 141, 571 N.W.2d 245 (1997) (appellate court, in reviewing decisions of district court which
affirmed, reversed, or modified decisions of county court, will consider only those errors
specifically assigned in appeal to district court and again assigned as error in appeal to this court).
Due to Koch’s failure to file a statement of errors, no errors were properly assigned to the district
court. Accordingly, this court will not consider these additional errors assigned on appeal. See id.
We only consider the first two assignments of error set forth above.
                                     STANDARD OF REVIEW
         On appeal from the county court, a district court’s ruling on a motion to extend the time
for filing a statement of errors will be reviewed for an abuse of discretion. Houser v. American
Paving Asphalt, 299 Neb. 1, 907 N.W.2d 16 (2018). An abuse of discretion occurs when a trial
court’s decision is based upon reasons that are untenable or unreasonable or if its action is clearly
against justice or conscience, reason, and evidence. Lombardo v. Sedlacek, 299 Neb. 400, 908
N.W.2d 630 (2018).
         In cases where no statement of errors was filed and the district court reviewed for plain
error, the higher appellate court likewise reviews for plain error only. Houser v. American Paving
Asphalt, supra.
                                             ANALYSIS
        Koch claims that the district court erred in refusing to suspend court rules or grant him an
extension to file a statement of errors and in reviewing his appeal on plain error only. Koch asks
this court to find that the district court erred in refusing to excuse his failure to file a statement of
errors because his arguments were included within his poverty affidavit. Specifically, Koch argues:
        Under these circumstances, [Koch] is precluded from separately addressing each of the
        errors, of which the District Court was aware, from his Poverty Affidavit (T13-15). “Th[e
        appellate] court, in reviewing decisions of the district court which affirmed, reversed, or
        modified decisions of the county court, will consider only those errors specifically assigned
        in the appeal to the district court and again assigned as error in the appeal to this court.”
        Miller v. Brunswick, 253 Neb. 141 (1997). Therefore, losing the opportunity to argue them
        affects his substantial right.

Brief for appellant at 20.
        Neb. Ct. R. § 6-1518 provides that:
        [w]ithin 10 days of filing the bill of exceptions in an appeal to the district court, the
        appellant shall file with the district court a statement of errors which shall consist of a
        separate, concise statement of each error a party contends was made by the trial court. Each
        assignment of error shall be separately numbered and paragraphed. Consideration of the
        cause will be limited to errors assigned, provided that the district court may, at its option,
        notice plain error not assigned.

However, “[u]pon the showing of good cause, a rule may be suspended in a particular instance in
order to avoid a manifest injustice.” Neb. Ct. R. § 6-1519. In Nebraska, a pro se party is held to




                                                  -4-
the same standards as one who is represented by counsel. State v. Jaeger, 311 Neb. 69, 970 N.W.2d
751 (2022).
       In Houser v. American Paving Asphalt, 299 Neb. 1, 18-19, 907 N.W.2d 16, 28-29 (2018),
the Nebraska Supreme Court stated that:
                On the whole, our case law teaches that there is flexibility in applying the statement
       of errors rule. The district court has discretion to extend the time for filing a statement of
       errors. It has discretion to consider errors brought to its attention in ways other than a timely
       filed statement of errors. And in light of the purpose of this “procedural tool,” we see no
       reason to unduly constrict the district court’s discretion. Of course, this discretion is not
       unlimited. And we provide some guidance for the exercise of this discretion.
                The situation here is analogous to one where an appellant’s brief in the Supreme
       Court or the Court of Appeals does not contain an assignments of error section. One of our
       court rules requires a section of the appellant’s brief to contain, under an appropriate
       heading, “[a] separate, concise statement of each error a party contends was made by the
       trial court. . . .” Like the district court’s statement of errors rule, our rule cautions that
       “consideration of the case will be limited to errors assigned and discussed,” but that “[t]he
       court may, at its option, notice a plain error not assigned.” In contrast to the district court’s
       rule, our rule is grounded in statute, which requires that “[t]he brief of appellant shall set
       out particularly each error asserted. . . .”
                We have never interpreted § 2-109(D)(1)(e) to leave us powerless to consider errors
       that were not properly presented. But we have repeatedly stated that we may proceed as
       though the party failed to file a brief entirely or, alternatively, may examine the proceedings
       for plain error. We believe that the district court should have the same flexibility.
                Thus, we hold that on appeal from the county court, a district court’s ruling on a
       motion to extend the time for filing a statement of errors will be reviewed for an abuse of
       discretion. Numerous situations are possible. For example, an appellant may recognize the
       omission before an opponent or the court has responded. An opponent may have responded,
       but only in a summary fashion. An opponent may have submitted a full brief relying on the
       omission. Or the omission may not have been noted until after the appeal was submitted to
       the district court. The specific circumstances should drive the court’s exercise of discretion.
       And it is important whether the circumstances are rooted in the moving party’s own
       neglect.

       Here, the only evidence before us in the record pertaining to Koch’s failure to file the
statement of errors is contained in Koch’s motion to reconsider wherein he asked the district court
to waive the statement of errors requirements and grant him additional time to provide one.
However, the motion to reconsider was filed after the district court had already entered its order
finding Koch failed to comply with Neb. Ct. R. § 6-1518. Further, it is apparent from the record
that Koch’s failure to file a separate statement of errors was the result of his own neglect. Although
Koch eventually argued his lack of counsel created extenuating circumstances which should afford
him some level of relief associated with his neglect, we note that his counsel withdrew at Koch’s
request prior to sentencing in the county court and Koch decided to represent himself thereafter.
The Nebraska Supreme Court’s pronouncements in Houser v. American Paving Asphalt, 299 Neb.


                                                 -5-
1, 907 N.W.2d 16 (2018), are instructive that the timing of a request to extend the filing of a
statement of errors is material to the exercise of the court’s discretion in granting such requests.
Because Koch did not present his request to extend the statement of errors deadline until after the
district court had ruled on the issue, we find that the district court did not abuse its discretion in
refusing to grant a waiver or additional time to file a statement of errors or in limiting its review
of Koch’s appeal to plain error.
         Having found no abuse of discretion in the district court’s determination that its review
was limited to plain error, our review of Koch’s conviction and sentence is also limited to plain
error. See id. (in cases where no statement of error was filed and district court reviewed for plain
error, higher appellate court likewise reviews for plain error only). Plain error exists where there
is an error, plainly evident from the record but not complained of at trial, which prejudicially
affects a substantial right of a litigant and is of such a nature that to leave it uncorrected would
cause a miscarriage of justice or result in damage to the integrity, reputation, and fairness of the
judicial process. Id.
         Having reviewed the record for plain error, and finding none, we affirm the district court
order affirming Koch’s conviction and sentence.
                                                                                          AFFIRMED.




                                                -6-